DETAILED ACTION
	In response to the Office Action mailed 10/02/2020, the RCE was filed 02/01/2021:
Claims 1 and 11 have been amended.
Claims 1-19 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0268251 (He 251) in view of US 2006/0093090 (He 090).
Regarding claim 1: 
He 251 disclose an X-ray diffractometer for the collection of X-ray diffraction data from a sample, comprising: 
an X-ray source that emits a divergent X-ray beam having a substantially fixed width in a first direction and a thickness in a second direction perpendicular to the first direction that increases proportionally to a distance from the source, the source being positioned relative to the sample such that the beam illuminates a two-dimensional area of a surface of the sample (404); 
an X-ray detector that detects an X-ray signal diffracted from the sample across a one-dimensional detection area (422 and 424); and 
a positioning mechanism for repositioning at least one of the source and detector so as to allow for collection of the diffracted X-ray signal by the detector at a plurality of relative angular positions of the source, detector and sample, said detected X-ray signal being used to form a multi-dimensional 
He 251 fails to explicitly teach the X-ray detector configured to detect an X-ray signal diffracted from the sample exclusively across a one-dimensional detection area.
He 090 disclose advantages of selecting a line detector for an X-ray diffractometer [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the detector of He 251 for a line detector as taught be He 090.  One would have been motivated to make such a substitution on the basis of cost, resolution, and desired pixel size [0024].
Regarding claim 2: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the X-ray source comprises an aperture through which the beam passes (410).
Regarding claim 3: 
He 251 and He 090 disclose a diffractometer according to Claim 2 wherein the aperture blocks a portion of the beam in said second direction (Fig. 4).
Regarding claim 4: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the detector comprises a one- dimensional detector array (Fig. 4, 422 and 424).
Regarding claim 5: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the positioning mechanism comprises a goniometer to which the X-ray source, the detector and the sample are mounted in a predetermined relative orientation (Fig. 4).
Regarding claim 6: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the X-ray source and the detector each have a distance to the sample that is substantially equal (Fig. 4).

He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the diffracted X-ray signal from the sample is narrowed to a substantially linear profile at the detector (Fig. 4).
Regarding claim 8: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the sample is a powder sample [0001].
Regarding claim 9: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the positioning mechanism repositions at least one of the source and detector along a circular path, and wherein said one-dimensional detection area is parallel to a tangent of said circular path (Fig. 4).
Regarding claim 10: 
He 251 and He 090 disclose a diffractometer according to Claim 1 wherein the multi-dimensional dataset is indicative of morphological characteristics of the sample that may affect the quality of the X-ray diffraction data (Fig. 4).
Regarding claim 11: 
He 251 disclose a method of collecting X-ray diffraction data from a sample, the method comprising: 
illuminating the sample with an X-ray source that emits a divergent X-ray beam having a substantially fixed width in a first direction and a thickness in a second direction perpendicular to the first direction that increases proportionally to a distance from the source, the source being positioned relative to the sample such that the beam illuminates a two-dimensional area of a surface of the sample (Fig. 4, via 404); 
detecting, with an X-ray detector, an X-ray signal diffracted from the sample across a one-dimensional detection area (Fig. 4, via 422 and 424); and 

He 251 fails to explicitly teach the X-ray detector detecting an X-ray signal diffracted from the sample exclusively across a one-dimensional detection area.
He 090 disclose advantages of selecting a line detector for an X-ray diffractometer [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the detector of He 251 for a line detector as taught by He 090.  One would have been motivated to make such a substitution on the basis of cost, resolution, and desired pixel size [0024].
Regarding claim 12: 
He 251 and He 090 disclose a method according to Claim 11 further comprising passing the X-ray beam through an aperture that blocks a portion of the beam in the second direction (Fig. 4, via 410).
Regarding claim 13: 
He 251 and He 090 disclose a method according to Claim 11 wherein said X-ray detector comprises a one- dimensional detector array (Fig. 4, wherein 2D detector includes multiple one-dimensional detectors).
Regarding claim 14: 
He 251 and He 090 disclose a method according to Claim 11 wherein the positioning mechanism comprises a goniometer to which the X-ray source, the detector and the sample are mounted in a predetermined relative orientation (Fig. 4).
Regarding claim 15: 

Regarding claim 16: 
He 251 and He 090 disclose a method according to Claim 11 wherein the diffracted X-ray signal from the sample is narrowed to a substantially linear profile at the detector (Fig. 4).
Regarding claim 17: 
He 251 and He 090 disclose a method according to Claim 11 wherein the sample is a powder sample [0001].
Regarding claim 18: 
He 251 and He 090 disclose a method according to Claim 11 wherein the positioning mechanism repositions at least one of the source and detector along a circular path, and wherein said one- dimensional detection area is parallel to a tangent of said circular path (Fig. 4).
Regarding claim 19: 
He 251 and He 090 disclose a method according to Claim 11 wherein the multi-dimensional dataset is indicative of morphological characteristics of the sample that may affect the quality of the X-ray diffraction data (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884